Citation Nr: 1414540	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disorder of the right lower extremity.  

2.  Entitlement to service connection for a disorder of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In April 2013, the Veteran testified before the undersigned during a video conference Board hearing.  A transcript of the hearing has been associated with the claims file.  

The Veteran filed claims for service connection for a right knee disorder in May 1969 and December 2008 and for osteochondroma of the right femur, post operative, in November 1970.  The Board notes that the Veteran's recent Board hearing testimony is ambiguous on whether he currently claims compensation for a right femur or right knee disorder.  Therefore, after reviewing the lay and medical evidence of record, the Board has recharacterized his claim as reflected on the title page.  

The reopened claim of entitlement to service connection for a disorder of the right lower extremity is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran, if additional action is required on his part.  



FINDINGS OF FACT

1.  In January 1971, the RO denied service connection for osteochondroma of the right femur, post-operative.  The Veteran did not appeal that decision.  

2.  Evidence received since the January 1971 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a disorder of the right lower extremity, is not redundant or cumulative of evidence previously submitted, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1971 RO decision which denied the Veteran's claim of entitlement to service connection for osteochondroma of the right femur, post operative, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 104(a); 20.1103 (2013).  

2.  Subsequent to the January 1971 RO decision, new and material evidence sufficient to reopen the claim for service connection for a disorder of the right lower extremity has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and have been interpreted by the United States Court of Veterans Appeals (Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the determination reached in this decision regarding the Veteran's effort to reopen his claim, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's claim for a disorder of the right lower extremity at present without prejudice to the due process rights of the Veteran.  

New and Material Evidence 

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a disorder of the right lower extremity.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

The Veteran filed a claim for service connection for a right knee disorder in May 1969.  The RO denied the claim in a November 1969 rating decision and characterized the disorder as osteochondroma of the right femur, post operative.  The Veteran then filed a claim for service connection for osteochondroma of the right femur in November 1970, within 12 months of the mailing of the earlier decision, and this claim was denied by the RO in a January 1971 rating decision.  The Veteran failed to appeal either of these denials and, therefore, they are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in November 1969 and January 1971, finding that the evidence was insufficient to show that osteochondroma of the right femur was incurred during active duty or was aggravated beyond the normal progression of this condition during active service.  

At the time of the January 1971 RO decision that denied service connection for osteochondroma of the right femur, post operative, the evidence of record consisted of service treatment records; VA hospital records showing treatment of the right femur in July 1969 and November 1970; and signed written statements submitted by the Veteran.  

Service treatment records showed no abnormalities of the lower extremities on the April 1968 induction examination, although the examiner noted on a contemporaneous report of medical history that that there were no sequelae problems to a right knee bicycle injury accident in 1963 and that the Veteran had denied any sequelae problems to the 1963 right knee accident.  Service treatment records dated in April 1968 and May 1968 revealed he was seen for pain in the right knee and in the right calf for three weeks.  A May 1968 X-ray study showed an osteochondroma was present on the medial aspect of the distal right femur.  An August 1968 service treatment record showed the Veteran was involved in a motor vehicle accident.  His January 1969 discharge examination showed no abnormalities of the lower extremities.  

The post-service VA hospital records in July 1969 and November 1970 revealed the Veteran claimed a firm mass on the medial aspect of his right thigh just above the knee had existed for approximately two to three years.  He said that his right leg had been pinned in the car in the August 1968 accident and that since then the mass had been painful.  After resection of the lesion in July 1969 swelling resumed after about a month until fluid was aspirated from a swollen, red, and erythematous mass in November 1970.  

In December 2008 the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for a right knee disorder.  Since the January 1971 RO decision the following evidence has been associated with the claims file: a private hospital record dated in August 1968, which revealed the Veteran had no right femur complaints at the time he was treated for the in-service motor vehicle accident; a private medical record from Dr. J.McD. dated in February 1997, which revealed treatment for right medial knee pain and knee locking; private medical records from the Raleigh Orthopedic Clinic dated from January 2000 to February 2000, and from September 2005 to August 2006, which revealed complaints and treatment for right knee pain and swelling; a private medical record dated May 2006, which detailed surgery on a right knee medial meniscus tear with meniscus cyst; a copy of the transcript of the April 2013 Board hearing; and written statements submitted by the Veteran and his representative.  

The Board also reviewed the Veteran's Virtual VA electronic file, but found no relevant or pertinent records.  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for a right lower extremity disorder.  The evidence submitted subsequent to the January 1971 RO decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  The claim was denied in January 1971 as the evidence of record was insufficient to show that osteochondroma of the right femur was incurred during active duty or was aggravated beyond the normal progression of this condition during active service.  

The evidence received subsequent to the January 1971 RO decision includes private medical records showing surgery for a right knee medial meniscus tear with meniscus cyst.  Moreover, the new evidence also includes the Veteran's Board hearing testimony that he had no preexisting right leg medical condition before his induction into the Army in April 1968.  He also testified to right knee and leg complaints during basic training and then again during jump school where he said he lasted only one week because his knee swelled up.  The Veteran also testified that he was not sure whether his right lower extremity disorder was caused by his training in jump school or his involvement in the August 1968 in-service motor vehicle accident.  In any event, he testified that his right lower extremity had bothered him since service.  

In Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the evidence of the Veteran's testimony, which must be presumed credible, and which does not appear to be contradicted by the medical evidence of record.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence relates to the question of whether the Veteran has a current disability of the right lower extremity that was incurred or aggravated during his period of active duty.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for a disability of the right lower extremity is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a disability of the right lower extremity is reopened.  To this extent only, the appeal is granted.  



REMAND

Unfortunately, a remand is required for the reopened claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013).  

The Board notes that the Veteran has never been provided with a VA examination for his claim.  VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is also competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  Therefore, this Veteran is certainly competent to report that he did not believe he had a right leg condition before active duty, that he went to sick bay several times while in service for right knee or leg problems, and that he left jump school after only one week because of problems with his right knee.  The Board finds the Veteran's testimony is sufficient to warrant a VA examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Therefore, on remand the RO/AMC should schedule the Veteran for a thorough and adequate VA examination in order to obtain a medical opinion as to whether a disorder of the right lower extremity, such as osteochondroma of the right femur, pre-existed service and, if so, whether it was aggravated during his period of active duty or whether any currently diagnosed disorder of the right lower extremity, such as residuals of a medial meniscus tear with meniscus cyst, is related to his period of active duty.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to submit any evidence of treatment of a disorder of the right lower extremity that is not already associated with the claims file.  If the Veteran signs appropriate releases, then the RO/AMC shall attempt to obtain for him and associate with the claims file any private medical records identified by the Veteran that are not already associated with the claims file.  Any identified VA treatment records should be obtained.  All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination by a qualified examiner.  The examiner must review the claims file and must note that review in the report.  All indicated studies and tests deemed necessary should be conducted.  The examiner should consider all of the medical and lay evidence of record and should provide the following information:  

(a) The examiner should clearly identify each diagnosed disorder of the right lower extremity; then  

(b) The examiner should opine whether any diagnosed disorder of the right lower extremity clearly and unmistakably existed prior to the Veteran's period of active duty between April 1968 and March 1969.  

(c) If any diagnosed disorder of the right lower extremity clearly and unmistakably existed prior to the Veteran's period of active duty between April 1968 and March 1969, the examiner should then opine whether there is clear and unmistakable evidence that this preexisting disorder of the right lower extremity did not increase in severity during the period of active duty between April 1968 and March 1969.  

(d) If any preexisting disorder of the right lower extremity underwent an increase in disability during the Veteran's period of active duty between April 1968 and March 1969, was the increase in disability beyond the natural progress of the disease?  

(e) If the examiner determines that any diagnosed disorder of the right lower extremity did not clearly and unmistakably exist prior to the Veteran's period of active duty between April 1968 and March 1969, then the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current disorder of the right lower extremity had its onset during, or is related to any event in, the Veteran's period of active service between April 1968 and March 1969?  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then, the RO/AMC should review the claims file and ensure that all of the foregoing development actions have been completed in full.  If the requested medical report does not include adequate responses to the specific opinions requested, the report must be returned to the examiner for corrective action.  

4.  Then, the RO/AMC should readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


